Citation Nr: 1025636	
Decision Date: 07/09/10    Archive Date: 07/19/10

DOCKET NO.  09-12 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disorder.  

2.  Entitlement to service connection for headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel
INTRODUCTION

The Veteran served on active duty from September 1943 to December 
1945. 

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions issued by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Providence, Rhode Island, in 
April 2008 and July 2008.  The former denied service connection 
for headaches and the latter denied service connection for a 
psychiatric condition.  

The Veteran presented testimony before the undersigned Veterans 
Law Judge in May 2010.  A transcript of the hearing is of record.  
At the time of his hearing, the Veteran submitted additional 
evidence directly to the Board, which was accompanied by a waiver 
of RO consideration and, therefore, can be considered in this 
decision.  See 38 C.F.R. § 20.1304 (2009).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for headaches is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The Board resolves reasonable doubt in the Veteran's favor by 
finding that his acquired psychiatric disorder, diagnosed as 
anxiety disorder not otherwise specified, is etiologically 
related to active service.  




CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric 
disorder have been met.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting in 
current disability was incurred during active service or, if pre-
existing, was aggravated therein.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2009).

That an injury or disease occurred in service is not enough; 
there must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of symptomatology 
after service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2009).  Service connection may also be granted 
for any injury or disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes that 
the disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d) (2009).

Certain chronic diseases, including psychoses, may be presumed to 
have been incurred during service if they become disabling to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 
(2009).

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004).

A lay witness is competent to testify as to the occurrence of an 
in-service injury or incident where such issue is factual in 
nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some 
cases, lay evidence will also be competent and credible on the 
issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 
F.3d 1372, 1376 - 77 (Fed. Cir. 2007); see also Robinson v. 
Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (non-precedential).  
Specifically, lay evidence may be competent and sufficient to 
establish a diagnosis where (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau, 492 F.3d at 1377; see also 
Davidson v. Shinseki, 581 F.3d 1313 (2009).  A layperson is 
competent to identify a medical condition where the condition may 
be diagnosed by its unique and readily identifiable features.  
Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, 
where symptoms are capable of lay observation, a lay witness is 
competent to testify to a lack of symptoms prior to service, 
continuity of symptoms after in-service injury or disease, and 
receipt of medical treatment for such symptoms.  Layno v. Brown, 
6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 
370, 374 (2002).

The Veteran seeks service connection for an acquired psychiatric 
disorder, which he contends is the result of his active service.  
During his hearing, the Veteran testified to serving on board a 
USS LST 134, which is a ship made to land tanks and infantry.  He 
asserts that he was involved in the invasion of Normandy (Omaha 
Beach), the invasion of Southern France, and the invasion of 
Okinawa.  The Veteran reports that he never let anyone on board 
know if he was having a nervous breakdown, that he did not do 
anything for six months after his discharge from service because 
he was too nervous to work, that he was first treated for anxiety 
in 1946, and that he has suffered from anxiety since service.  
See May 2010 transcript.  

The Veteran's service treatment records are devoid of reference 
to complaint of, or treatment for, any psychiatric or 
psychological problems.  At the time of his discharge, the 
Veteran did not exhibit an abnormal psyche (neurasthenia, 
psychastenia, depression, instability, worries).  See December 
1945 report of physical examination.  

The post-service medical evidence of record is comprised of both 
VA and private treatment records.  In pertinent part, records 
from Fatima Hospital report a past history of anxiety.  See 
undated records received February 2009.  In January 2008, the 
Veteran was seen for a mental health consult at the VA Medical 
Center in Providence, at which time his chief complaint was 
having flashbacks from Normandy and stress related to the Iraq 
war.  He reported serving as a Navy engineer stationed in 
Normandy, then the Pacific, and having to pick up soldiers out of 
the water and bring them to England.  The examiner noted that the 
Veteran did not speak in detail but reported having problems 
after discharge and being able to "work it out."  The Veteran 
also reported seeking treatment in 1946 and being prescribed 
medication that decreased his symptoms, though he was not sure 
what the medications were.  The Veteran showed the examiner 
private records that indicated he had stress headaches.  
Following examination, an Axis I diagnosis of anxiety disorder, 
not otherwise specified (NOS) was made.  In the section entitled 
integrative summary (including patient strengths, stressors, and 
his/her perception of problems), the examiner noted that the 
Veteran presented to the assessment for "stress and flashbacks 
of Normandy" and reported a reoccurrence of these symptoms since 
9/11.  It was also noted that the Veteran sought treatment for 
nightmares and memories in 1946.  

The Board finds that the evidence of record supports the claim 
for service connection for an acquired psychiatric disorder.  
While the Board acknowledges that there is no evidence that the 
Veteran was treated for any psychiatric or psychological problems 
during service, it does find his assertion that he has had 
anxiety since service and that he sought treatment in the year 
following his discharge (1946) to be both competent and credible.  
See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Moreover, the 
Veteran's DD 214 corroborates his contention that he served on 
board a USS LST 134.  In light of the foregoing, the Veteran has 
established one of the required elements in a claim for service 
connection, namely evidence of in-service incurrence.  Another 
required element, medical evidence of a current disability, has 
also been established given the Axis I diagnosis of anxiety 
disorder, NOS, provided at the January 2008 VA mental health 
consult.  

The question to be resolved in this case, therefore, is whether 
the Veteran's acquired psychiatric disorder, diagnosed as anxiety 
disorder, NOS, is etiologically related to active service.  The 
Veteran has reported a continuity of symptoms, including anxiety, 
since service.  At the time of the January 2008 VA mental health 
consult, the diagnosis made by the examiner was provided after 
the Veteran's report of "stress and flashbacks of Normandy," 
the reoccurrence of these symptoms following the events on 9/11, 
and the Veteran's report of seeking treatment for nightmares and 
memories in 1946.  In light of the foregoing, and resolving all 
reasonable doubt in favor of the Veteran, the Board finds that 
the January 2008 VA mental health consult is medical evidence of 
a nexus between the claimed in-service event and the present 
disability.  For this reason, service connection for an acquired 
psychiatric disorder, diagnosed as anxiety disorder, NOS, is 
warranted.  

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).  As the claim has been 
granted, the duty to notify and assist has been met to the extent 
necessary.


ORDER

Service connection for an acquired psychiatric disorder is 
granted.  


REMAND

Unfortunately, a remand is required in regards to the remaining 
claim.  Although the Board sincerely regrets the additional 
delay, it is necessary to ensure that there is a complete record 
upon which to decide the Veteran's claim so that he is afforded 
every possible consideration.  Such development would ensure that 
his due process rights, including those associated with 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), and 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2009), are met.

The Veteran seeks entitlement to service connection for 
headaches, which he contends are the result of service and have 
been present since service.  Post-service medical evidence 
indicates that the Veteran sought emergency room treatment at 
Miriam Hospital in November 2007 for left temporal pain radiating 
down the left side of the jaw, after which he was diagnosed with 
acute headache.  

Pursuant to 38 C.F.R. § 3.159(c)(4) (2009), a medical examination 
will be provided or a medical opinion obtained if review of the 
evidence of record reveals that an examination or opinion is 
necessary for a decision to be rendered.  See also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  In this case, there is post-
service evidence of headaches and the Veteran has provided lay 
evidence regarding in-service symptoms and post-service 
continuity of symptoms.  The Veteran is not, however, competent 
to provide evidence as to more complex medical questions.  See 
Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  As such, the 
Veteran should be afforded a VA examination for the purpose of 
determining whether he has a current headache disorder that is 
related to service.  Recent VA treatment records should also be 
obtained.

The Veteran is hereby notified that it is his responsibility to 
report for any scheduled examination and to cooperate in the 
development of the case, and that the consequences of failing to 
report for a VA examination without good cause may include denial 
of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2009).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Obtain the Veteran's treatment records 
for headaches from the Providence VAMC, 
dated since July 2008.

2.  Thereafter, schedule the Veteran for a 
VA examination.  The claims folder, to 
include a copy of this remand, must be made 
available to and reviewed by the examiner in 
conjunction with the examination report.  
All necessary tests should be conducted and 
all clinical findings reported in detail.

The examiner is requested to provide an 
opinion as to the diagnosis of any headache 
disorder found to be present.  

The examiner should provide an opinion as to 
whether it is at least as likely as not 
(that is, a probability of 50 percent or 
greater) that any current headache disorder 
had its clinical onset during active service 
or is related to any in-service event, 
disease, or injury.  The examiner must 
address the Veteran report of continuity of 
symptomatology since service.  

The examiner must provide a comprehensive 
report including complete rationale for all 
opinions and conclusions reached.

3.  Review the claims folder and ensure that 
all of the foregoing development actions 
have been conducted and completed in full.  
If any development is incomplete, 
appropriate corrective action is to be 
implemented.  Specific attention is directed 
to the examination report.  If the requested 
report does not include an adequate response 
to the specific opinion requested, the 
report must be returned for corrective 
action.

4.  Finally, readjudicate the claim.  If the 
benefit sought on appeal is not granted, 
issue a supplemental statement of the case 
and give the Veteran and his representative 
an appropriate amount of time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).


______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


